 1   THE PEOPLE’S LAW FIRM, PLC
     Stephen D. Benedetto (Ariz. Bar No. 022349)
 2   Heather Hamel  (Ariz. Bar No. 031734)
     645 North 4th Avenue, Suite A
 3   Phoenix, Arizona 85003
     Telephone: (602) 456-1901
 4   Facsimile: (602) 801-2834
     benedetto@the-plf.com
 5   hamel@the-plf.com
 6   Firm email for docketing purposes:
     admin@the-plf.com
 7
 8   Attorneys for Plaintiff Katlynn Marie

 9               IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

10                        IN AND FOR THE COUNTY OF MARICOPA
11
12   Katlynn Marie,                            Case No. CV-18-04842-PHX-DJH (DMF)

13                     Plaintiff,

14   v.                                        STIPULATION TO DISMISS
                                               PLAINTIFF’S U.S.C. § 1983 CLAIMS
15   David Szapiro, et al.,                    AGAINST THE STATE OF ARIZONA
                                               AND AGAINST DEFENDANTS RYAN,
16                     Defendants.             MCWILLIAMS AND PATTON IN
                                               THEIR OFFICIAL CAPACITY;
17                                             STIPULATION TO DISMISS
                                               PLAINTIFFS’ DEMANDS FOR
18                                             PROSPECTIVE INJUNCTIVE AND
                                               DECLARATORY RELIEF
19
20
21
22
           The parties, by and through undersigned counsel, hereby stipulate and agree that
23
     Plaintiff Katlynn Marie’s Second Claim for Relief under 42 U.S.C. § 1983 and the Fourth
24
     and Fourteenth Amendments against Charles Ryan, Carson McWilliams, and Robert Patton
25
26
 1   in their official capacities 1 and against the State of Arizona should be dismissed with
 2   prejudice. The parties also agree that Plaintiff’s demands for prospective injunctive and
 3   declaratory relief should be dismissed with prejudice. Each party shall bear its own fees and
 4   costs in resolving the above issues.
 5          DATED this 3rd day of June, 2019.
 6                                              THE PEOPLE’S LAW FIRM, PLC
                                                645 North 4th Avenue, Suite A
 7                                              Phoenix, Arizona 85003
 8
                                                By: /s/ Stephen D. Benedetto
 9                                                  Stephen D. Benedetto
                                                    Heather Hamel
10
                                                     Attorneys for Plaintiff Katlynn Marie
11
12                                              MARK BRNOVICH
                                                Office of the Attorney General
13                                              2005 N. Central Avenue
                                                Phoenix, Arizona 85004-1592
14
15                                              By: /s/ Michelle Lombino (w/Permission)
                                                    Michelle Lombino
16
                                                     Attorneys for Defendants State of Arizona,
17                                                      Ryan, McWilliams and Patton
18
19
20
21
22
23
24
25
     1
      Plaintiff’s claims against Defendants Ryan, McWilliams, and Patton in their individual capacity
26   are not subject to this stipulation and remain part of the lawsuit.


                                                   -2-
